Citation Nr: 0426780	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently rated 40 percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
lumbar spine disability.

3.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to an evaluation in excess of 40 percent for 
arthritis of the  lumbar spine and service connection for 
bilateral hip and knee disabilities (claimed as secondary to 
his service-connected lumbar spine disability).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter to the veteran in connection 
with his current appeal in November 2003.

The Board notes that the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  Service 
connection is in effect for mixed arthritis of the lumbar 
spine.  There is no indication in the RO's rating decisions 
and statements of the case as to whether they have conceded 
service connection for this disorder.  A medical opinion 
addressing this inextricably intertwined issue must be 
obtained.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Board notes that the claim of entitlement 
to service connection for bilateral hip and knee disabilities 
is for the most part predicated on a secondary basis.  A VA 
medical specialist has not addressed all aspects of the 
criteria for a grant of secondary service connection to 
encompass aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A medical specialist must provide an opinion in this 
regard.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
and bilateral hip and knee disorders 
during the previous year.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
whether degenerative disc disease is part 
and parcel of his lumbar spine 
disability, the extent of severity of his 
arthritis of the lumbar spine, and 
whether there exists a causal 
relationship between his service-
connected lumbar spine disability and any 
hip and/or knee disorders found on 
examination.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003), the previous 
and amended criteria for rating spinal 
disabilities, and a separate copy of 
this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must 
be conducted.  It is requested that the 
examiners address the following medical 
issues:

(1) Is it at least as likely as not that 
degenerative disc disease of the lumbar 
spine, any disorder(s) of either hip 
and/or knee found on examination is/are 
causally related to the service-connected 
mixed arthritis of the lumbar spine?


(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
mixed arthritis of the lumbar spine 
aggravates degenerative disc disease of 
the lumbar spine and any disorder(s) of 
either hip and/or knee found on 
examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of degenerative disc 
disease of the lumbar spine, and any 
disorder(s) of either hip and or knee 
found on examination;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
mixed arthritis of the lumbar spine based 
on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative disc disease, and any 
disorder(s) of either hip and/or knee 
found on examination is/are proximately 
due to the service-connected mixed 
arthritis of the lumbar spine.

The medical specialists must also address 
the following medical issues:

(a) Does the service-connected mixed 
arthritis of the lumbar spine involve 
only the nerves, or do they also involve 
the muscles and joint structure?

(b) Does the service-connected mixed 
arthritis of the lumbar spine cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
mixed arthritis of the lumbar spine, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected mixed 
arthritis of the lumbar spine, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected mixed arthritis of 
the lumbar spine.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected mixed 
arthritis of the lumbar spine, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected mixed arthritis of 
the lumbar spine.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provided 
criteria.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, readjudicate the claims of 
entitlement to service connection for 
bilateral hip and knee disorders as 
secondary to service-connected mixed 
arthritis of the lumbar spine, and an 
increased evaluation for service-
connected mixed arthritis of the lumbar 
spine.  In so doing, the VBA AMC should 
document its consideration of the 
application of 38 C.F.R. § 3.310(a) 
(2003), and Allen, supra, as to the 
claims of secondary service connection.  
The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2003), and previous and 
amended criteria for rating spinal 
disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




















